Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of claims 1-16 is the claim 1 limitations for wherein the first camera module comprises: a housing; a bobbin disposed inside the housing; a coil disposed on the outer circumferential surface of the bobbin; and two magnets, facing each other, that are arranged at the sides a side of the housing in the direction perpendicular to the first side of the first camera module, so as to face the coil, wherein each of the two magnets comprises: an upper surface; a lower surface; an inner surface facing the coil; an outer surface disposed on the reverse side to the inner surface; and two side surfaces connecting the inner surface and the outer surface, wherein a depressed part is provided on the side surface of the magnet, among the two side surfaces of the magnet, that is disposed on the first side of the first camera module, the depressed part being formed by recessing a portion of the side surface of the magnet, and wherein the area of the inner surface of the magnet is smaller than the area of the outer surface of the magnet and wherein the magnet is disposed biased toward a center line of the side of the housing.  The primary reason for allowance of claims 17-20 is the claim 17 limitations wherein the dual camera module includes a first camera module and a second camera module including a second side that faces a first side of the first camera module, wherein the first camera module comprises: a housing; a bobbin disposed inside the housing; a coil disposed on the outer circumferential surface of the bobbin; and two magnets, facing each other, that are arranged at a side of the housing in the direction perpendicular to the first side of the first camera module, so as to face the coil, wherein each of the two magnets comprises: an upper surface; a lower surface; an inner surface facing the coil; an outer surface disposed on the reverse side to the inner surface; and two side surfaces connecting the inner surface and the outer surface, wherein a depressed part is provided on the side surface of the magnet, among the two side surfaces of the magnet, that is disposed on the first side of the first camera module, the depressed part being formed by recessing a portion of the side surface of the magnet, wherein the area of the inner surface of the magnet is smaller than the area of the outer surface of the magnet, and wherein the magnet is disposed biased toward a center line (X) of the side of housing
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                                              Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WB PERKEY whose telephone number is (571)272-2126.  The examiner can normally be reached on M-F 7:30 am to 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E. LaBalle can be reached at 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Any response to this office action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450

Hand - delivered responses should be brought to:

Customer Service Window
Randolph Building
401 Dulany Street




/




/WILLIAM B PERKEY/Primary Examiner, Art Unit 2852